MEMORANDUM**
David L. Ries appeals the district court’s order of April 16, 2003, dismissing and denying in part his various post-judgment motions. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We affirm for the reasons stated in the district court’s April 16, 2003 order.
Ries’ Emergency Application for Remand and Order for Immediate Release, filed February 1, 2005, is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.